DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 9/28/2021, is acknowledged.  Claims 1, 4, 6-7, and 19-20 are amended; claim 21 is newly added.  Claims 1-21 are currently pending, claims 8-16 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the core of a particle comprises nickel metal and a first metallic alloy fraction.”  It is unclear what structure and composition of the “core” is required by the claim.  The claim requires a “powder having particles of a metal alloy” and the term “core” is interpreted as a singular structure.  Thus, the claim requires a core comprising a metal alloy.  It is unclear what structure and the number and scope of compositional elements that are required by the limitation “nickel metal and a first metallic alloy fraction.”  The claim is interpreted in light of the specification and with the broadest 
Applicant argues in the remarks, filed 9/28/2021, that the “clarifying amendment” to claim 1 requires “a particle having both metal alloys in the core and the shell, with a nickel metal (non-alloy) present within the core.” (Remarks, p. 9).  Applicant appears to argue that claim is drawn to core comprising a two phase-structure with a first phase fraction of non-alloyed nickel and a second separate phase fraction comprising an alloy.  This interpretation does not follow from the claim language, which again, requires an alloy core.  More importantly, if such an interpretation did necessarily follow from the recited claim language, such an amendment does not appear to be supported by the instant specification and would therefore constitute new matter.  As a result, the claim is rendered indefinite.  Claims 2-7 and 17-21 are also indefinite based on their dependency.
Claim 4 is drawn to the “melting portion of the particles of the powder and the melting of the at least on additional portion of the particles of the powder” yet later recites “wherein each respective portion of the particles of the powder is incipiently sintered in the powder bed.  The claimed “sintering” (i.e. fusing without melting/liquefying) conflicts with the required “melting” of Claim 1 and Claim 4, rendering the claimed method indefinite.  Additionally, it is unclear how the term “incipiently” modifies the required sintering step of Claim 4 and whether it requires sintering of particles outside the portion melted by the “electron beam melting.”
Claim 5 recites “wherein the metal alloy is a super alloy.”  It is unclear if Claim 4 requires the first metallic alloy, second metallic alloy, or the combined first and second alloys “metal alloy” (Claim 1, line 3) to comprise a super alloy.  Claim 18, drawn to further limiting Claim 5, is indefinite for the same reasons.
Claim 20 recites “an element that has a highest melting temperature in an alloy composition of the particle.”  It is unclear which “alloy composition,” the whole particle, the first metallic alloy fraction, 
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 requires “wherein the particles are incipiently sintered,” however, Claim 1 requires “melting the particles of the powder.”  Therefore, Claim 4 fails to include all of the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nardi et al. (WO2015/112730)(previously cited) in view of Varetti (US 2017/0021456).
With respect to Claim 1, Nardi teaches a method of powder-bed based additive manufacturing, the method comprising providing a metal powder which may comprise a first metal, a second metal, and wherein the second metal may be provided as an encapsulating coating (i.e. shell) on a core of the first metal, forming a layer of a powder bed by melting or sintering the particles of the powder with an energy beam, and repeating the forming of at least one additional layer to form a component. (para. 5, 7, 9, 16, 31-38, 43)
Nardi teaches that the first and second metals may be selected from Al, Cu, Ti, Ni, Cr, Y, Zr, and Hf and each the first and second metal may be a substantially pure metal or an alloy. (para. 16, 28)  Nardi further teaches an embodiment comprising a Ni-Al alloy first metal and a Cr second metal. (para. 48).  Thus, Nardi teaches a first metal comprising Ni and Al (a first alloying fraction), having a lower melting temperature than a second metal, Cr.  Nardi does not make clear whether the embodiment comprising a first metal of Ni-Al ally and second metal of Cr comprises a core-shell structure as detailed above.
It would have been obvious to one of ordinary skill in the art to provide a metal powder comprising a core of a first metal comprising a Ni-Al alloy and an encapsulating shell comprising a 
Finally, Nardi is silent as to a step of heating the powder bed to a temperature below a melting temperature of the particles separate from the step of melting a portion of the particles.
Varetti teaches a method of additive manufacturing comprising depositing a powder layer (powder bed), pre-heating the powder, then melting portions of the powder layer with an energy beam to form a portion of a component. (abstract).  Varetti teaches the pre-heating step comprising heating the powder to a temperature lower than the melting temperature of the powder, for example 800 C for a titanium alloy, wherein the pre-heating reducing thermal shock and therefore avoids the formation of residual tension and imperfections in the component being formed. (para. 6, 37, 60).  One of ordinary skill in the art would recognize that the pre-heating step(s) of Varetti, comprising applying heat to each new layer of powder deposited over a formed layer, would necessarily result in the heating of both the new powder layer and the previously melted/formed powder layer(s) (i.e. powder bed, as defined by the instant claim) which lie underneath the new powder layer.  Accordingly, Varetti may be interpreted to teach both a pre-heating step before melting of a particular layer and a post-melting heating step of said layer comprising the pre-heating of a subsequent powder layer.
It would have been obvious to one of ordinary skill in the art to modify the method of Nardi to perform one or more steps of heating the powder bed to a temperature less than the melting point of the powder, as taught by Varetti, in order prevent the formation of residual tension and imperfections In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); MPEP § 2144.04.
With respect to Claims 3 and 17, Nardi teaches a method comprising a powder with an average particle size of 5-500 microns, preferably, 20-90 microns, overlapping the claimed range. (para. 29). It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
With respect to Claim 4, Nardi teaches melting or sintering (para. 5, 7, 9, 33-38, 43) of the powder in a powder bed by an electron beam and is therefore deemed to meet the instant claim.
With respect to Claim 19, Nardi teaches an embodiment comprising a first metal core of Ni-Al and a second metal shell comprising Cr. (see rejection of Claim 1 above).  
With respect to Claim 20, Nardi teaches an embodiment comprising a first metal core of Ni-Al and a second metal shell comprising Cr (see rejection of Claim 1 above).  Thus, Nardi is deemed to teach a shell (of Cr) comprising 99 mass% of a metallic alloy element that has the highest melting temperature of any element in the particle.  Additionally, Nardi teaches that the first metal and second metal may each comprise a substantially pure metal or alloy.  (para. 28)  Thus, it would have been obvious to one of ordinary skill in the art to select a Cr shell which is substantially pure, and therefore deemed to comprise approximately 100 mass% Cr, from the teachings of Nardi, with a predictable result of success.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nardi et al. (WO2015/112730) in view of Varetti (US 2017/0021456), as applied to Claim 1 above, further in view of Semrau (DE19823341)(cited on IDS)(previously cited).

Semrau teaches a method of making a powder comprising powders having a first metal core and second metal shell coating, wherein the shell has a thickenss of 0.5-20 microns.  (p. 1-3).  The reference teaches that the method of forming the shell coating results in a shell with improved purity. (p. 3-4).
It would have been obvious to one of ordinary skill in the art to modify the method of Nardi, to provide a powder with particles having a shell thickness of 0.5-20 microns, as taught by Semrau, in order to obtain a core-shell alloy powder for additive manufacturing with improved compositional purity.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP 2144.05.

Claims 5-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nardi et al. (WO2015/112730) in view of Varetti (US 2017/0021456), as applied to Claim 1 above, further in view of Rickenbacher et al. (US 2013/0228302)(previously cited).  
With respect to Claims 5 and 18, Nardi teaches a method of additive manufacturing a powder, wherein the powder particles comprise a first metal core of Ni or a Ni-based alloy and a second metal shell of, for example, Cr. (see para. 28, 31, 48; rejection of Claim 1 above).  The reference does specifically teach a superalloy or nickel-based superalloy.
Rickenbacher teaches a method of additive manufacturing a powder via selective laser melting, wherein the powder comprises a Ni-based superalloy. (para. 9-17).

With respect to Claim 6, Varetti teaches heating the powder (powder bed) to a temperature lower than the melting point of the powder, for example, 800 C and wherein the temperature may be tailored to optimize heating efficiency. (para. 46, 60).  It would have been obvious to one of ordinary skill in the art to select an appropriate heating temperature from below the melting point of the powder, as taught by Vareitti, specifically a temperature below the melting point of the alloy powder of Nardi, in order to avoid melting the powder while reducing residual tension.  Additionally, it would have been obvious to one of ordinary skill in the art to select a known heating temperature of a powder bed in an additive manufacturing method, such as 800 C, as taught by Varetti, falling within the claimed range.
With respect to Claim 7, the claim is drawn to “cooling the temperature of the powder bed…following the formation of the component.” The instant claims refer to the structure being formed by melting layers of powder as the “powder bed,” therefore, after formation of the component the “powder bed” and the “component” are interpreted to be the same or substantially the same structure.  As the claim is drawn to the temperature of the powder bed/component “following” formation, the claim is interpreted to include a time period sufficiently after the method of making is completed that the powder bed/component would exist at room temperature, wherein no substantive cooling would occur.  As a result, Nardi in view of Varetti and Rickenbacher are deemed to teach a method such that there is a time period “following the formation of the component” in which the powder bed/component is substantially thermodynamically stable and therefore falls within the claimed “cooled down at a rate of at most 1° C/s.”  Alternatively, as Varetti teaches maintaining a temperature of the formed component layers to minimize thermal shock and thereby reduce residual stress and imperfections, it .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nardi et al. (WO2015/112730)(previously cited) in view of Varetti (US 2017/0021456), as applied to Claim 20 above, further in view of Mazyar et al. (US 2015/0093589).
Nardi teaches a powder comprising particles with a core-shell structure wherein the shell comprises 99% or more of an element, such as Cr, that has a highest melting temperature in an alloy composition of the particle (see rejection of Claim 20 above); however, the reference is silent as to a shell comprising tungsten.
Mazyar teaches forming core-shell alloy particles wherein a core is surrounded with a shielding shell layer formed of tungsten or an alloy thereof, in order to obtain a desired corrosion rate of the particle. (para. 21, 27, 32, 34).  Mazyar teaches where the core may comprise an alloy including Ni and additional alloying elements. (para. 17).
Thus, Nardi and Mazyar are both drawn to methods comprising core-shell particle which may contain a Ni-containing alloy core and a metal or alloy shell.  It would have been obvious to one of ordinary skill in the art to modify the shell composition of Nardi, to comprise more than 99% tungsten, as taught by Mazyar, in order to maintain tailor the corrosion rate of the material.

Response to Arguments
Applicant’s arguments, filed 9/28/2021, with respect to the rejection(s) of claim(s) 1-7 and 17-20 under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Specifically, Claim 1 is amended to require that the forming a layer of a powder bed comprises melting “a portion of the particles of the powder” and “heating the powder bed to a 
Applicant’s additional arguments with respect to Nardi, in particular, those drawn to the composition of the core are not found persuasive.
Applicant argues that claim 1 requires “a particle having both metal alloys in the core and the shell, with a nickel metal (non-alloy) present within the core.” (Remarks, p. 9).  Applicant concludes that Nardi “discloses metal alloys and non-alloy metals in cores and shells of particles, the reference fails to teach or suggest a particle of a powder having a combination of both a non-alloyed metal and a metal-alloy in the core that is also coated by a metal alloy.” These arguments have been fully considered but are not found persuasive.
Claim 1 requires a “powder having particles of a metal alloy” and “wherein the core of a particle comprises nickel metal and a first metallic alloy fraction.”  Thus, the claim requires a core comprising a metal alloy.  The claim is interpreted based on the plain meaning of the terms, in light of the specification, and with a broadest reasonable interpretation to require a “core” comprising nickel and at least one additional alloying element.  Applicant’s interpretation that the core requires distinct structural phases of a non-alloyed nickel and a separate alloy phase structure does not necessarily follow from the claim language, and as stated in the 112(b) rejection above, does not appear to be supported by the instant specification and would therefore constitute new matter.

Applicant’s argument that the amendment to claim 4 addresses the rejections of Claim 4 under 35 U.S.C. 112(b) and (d) is not found persuasive.  Melting and sintering are different processes.  A metal/alloy powder which is sintered comprises fusing the particles together without melting the particles themselves.  Therefore, as detailed in the rejections above, Claim 4 is indefinite and fails to include all of the limitations of the claim upon which it depends.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735